Order entered March 1, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00070-CV

         ENCORE INTERNATIONAL INVESTMENT FUNDS, LLC, Appellant

                                              V.

                              2608 INWOOD, LTD., Appellee

                     On Appeal from the 162nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-17-13285

                                          ORDER
       Before the Court is appellant’s February 28, 2019 unopposed motion for an extension of

time to file its brief. We GRANT the motion and extend the time to April 1, 2019.


                                                    /s/   ERIN A. NOWELL
                                                          JUSTICE